Exhibit 10.1

NORTHWEST PIPE COMPANY

RESTRICTED STOCK UNIT AGREEMENT

1. Grant. Northwest Pipe Company (the “Company”) hereby grants you, [NAME] (the
“Employee”), in your position as [TITLE], an award of [NUMBER] Restricted Stock
Units under the Company’s 2007 Stock Incentive Plan (the “Plan”), subject to all
of the terms and conditions of this Agreement and the Plan. The date of this
Restricted Stock Unit Agreement (the “Agreement”) is [DATE] (the “Grant Date”).
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Plan.

2. Company’s Obligation to Pay. Unless and until the Restricted Stock Units have
vested in the manner set forth in Sections 3 and 4, the Employee will have no
right to payment of such Restricted Stock Units. Prior to actual payment of any
vested Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation. Payment of any vested Restricted Stock Units shall be made
in whole shares of the Company’s common stock (“Shares”) only.

3. Vesting Schedule/Period of Restriction. Except as provided in Section 4, and
subject to Section 6, the Restricted Stock Units awarded by this Agreement shall
vest in accordance with the Vesting Schedule attached hereto as Appendix A.
Restricted Stock Units shall not vest in the Employee unless the Employee shall
have been continuously employed by the Company or by one of its Subsidiaries
from the Grant Date until the date the Restricted Stock Units vest in accordance
with the provisions of this Agreement.

4. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Committee.

5. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with Sections 3 or 4 will be paid to the Employee as soon as practicable
following the date of vesting, subject to Section 8. For each Restricted Stock
Unit that vests, the Employee will receive one Share.

6. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
Sections 3 or 4 at the time of the Employee’s termination of service (with or
without cause) will be forfeited and automatically transferred to and reacquired
by the Company at no cost to the Company.

7. Death of Employee. Any distribution of Shares that vested during Employee’s
lifetime which is to be made to the Employee under this Agreement after the
Employee is deceased shall be made to the administrator or executor of the
Employee’s estate. Any such administrator or executor must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

8. Withholding of Taxes. When Shares are issued as payment for vested Restricted
Stock Units, the Company (or the employing Subsidiary) may withhold a portion of
the Shares that have an aggregate market value sufficient to pay federal, state,
local and foreign income,

 

1



--------------------------------------------------------------------------------

social insurance, employment and any other applicable taxes required to be
withheld by the Company or the employing Subsidiary with respect to the Shares,
unless the Company, in its sole discretion, either requires or otherwise permits
the Employee to make alternate arrangements satisfactory to the Company for such
withholdings in advance of the arising of any withholding obligations. The
number of Shares withheld pursuant to the prior sentence will be rounded up to
the nearest whole Share, with no refund for any value of the Shares withheld in
excess of the tax obligation as a result of such rounding. Notwithstanding any
contrary provision of this Agreement, no Shares will be issued unless and until
satisfactory arrangements (as determined by the Company) have been made by the
Employee with respect to the payment of any income and other taxes which the
Company determines must be withheld or collected with respect to such Shares. In
addition and to the maximum extent permitted by law, the Company (or the
employing Subsidiary) has the right to retain without notice from salary or
other amounts payable to the Employee, cash having a sufficient value to satisfy
any tax withholding obligations that the Company determines cannot be satisfied
through the withholding of otherwise deliverable Shares. All income and other
taxes related to the Restricted Stock Units award and any Shares delivered in
payment thereof are the sole responsibility of the Employee. By accepting this
award, the Employee expressly consents to the withholding of Shares and to any
additional cash withholding as provided for in this Section 8.

9. Rights as Shareholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Employee will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

10. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Employee, as the case may be, and
the Company, or the Subsidiary employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Employee, as the case may be, shall not be deemed a termination of
service for the purposes of this Agreement.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Corporate
Secretary, at 5721 SE Columbia Way, Suite 200, Vancouver WA 98661, or at such
other address as the Company may hereafter designate in writing.

12. Grant is Not Transferable. This grant of Restricted Stock Units and the
rights and privileges conferred hereby may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any way (whether by operation of law
or otherwise) and will not be subject to sale

 

2



--------------------------------------------------------------------------------

under execution, attachment or similar process, until the Employee has been
issued Shares in payment of the Restricted Stock Units. Upon any attempt to
sell, pledge, assign, hypothecate, transfer or otherwise dispose of this grant,
or any right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

13. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, an
Employee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

15. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Committee may establish
from time to time for reasons of administrative convenience.

16. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

17. Committee Authority. The Compensation Committee of the Company’s Board of
Directors (the “Committee”) will have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules (including, but not limited to, the determination of whether or
not any Restricted Stock Units have vested). All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon the Employee, the Company and all other interested
persons. No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

3



--------------------------------------------------------------------------------

19. Agreement Severable. In the event that any provision in this Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that Employee is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Employee, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this award of Restricted Stock Units.

21. Adjustments Upon Changes in Capital. The aggregate number of Restricted
Stock Units covered by this Agreement will be proportionally adjusted for any
increase or decrease in the number of issued and outstanding Shares resulting
from a stock split-up or consolidation of Shares or any like capital
adjustments, or the payment of any stock dividend.

22. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Units award, the Employee expressly warrants that Employee has
received a right to receive stock under the Plan, and has received, read and
understood the Plan. The Employee understands that the Plan is discretionary in
nature and may be amended, suspended or terminated by the Company at any time.

23. Governing Law. This award of Restricted Stock Units shall be governed by,
and construed in accordance with, the laws of the State of Oregon, without
regard to principles of conflict of laws.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A and the
Plan. Important additional information on vesting and forfeiture of the
Restricted Stock Units is contained in Sections 3, 4 and 6 of this Agreement.
PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THIS
AGREEMENT, INCLUDING APPENDIX A.

 

NORTHWEST PIPE COMPANY       EMPLOYEE By:               Brian W. Dunham      
Name:   President and CEO       Title: Date:                                   
Date:                                 

 

5



--------------------------------------------------------------------------------

Appendix A

Vesting Schedule